896 F.2d 1367Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.John W. JONES-EL, Petitioner-Appellant,v.Jeffrey J. CLARK, Warden, Respondent-Appellee.
No. 89-7738.
United States Court of Appeals, Fourth Circuit.
Submitted:  Oct. 6, 1989.Decided:  Feb. 13, 1990.

John W. Jones-El, appellant pro se.
Before PHILLIPS and WILKINSON, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
John W. Jones-El was convicted in 1975 in the Superior Court for the District of Columbia of conspiracy, attempted robbery, and assault with a deadly weapon.  He is serving a 51-year sentence at F.C.I. Petersburg.  He filed this 28 U.S.C. Sec. 2241 action complaining that although he is a prisoner of the District of Columbia, he does not earn good time credits at the same rate as he would if he were incarcerated at a District of Columbia facility.  He demanded injunctive relief, including a transfer to a District of Columbia jail or computation of good time credits as if he were incarcerated in the District of Columbia.  The district court dismissed the action.


2
Our recent decision in Moss v. Clark, --- F.2d ---, No. 88-7828 (4th Cir.  Sept. 28, 1989), is dispositive of the case at bar.  The panel in Moss found that the District of Columbia Good Time Credits Act, which "awards differing good time credits to two classes of inmates convicted to District of Columbia Code offenses on the sole basis of their assignment to a District of Columbia or federal facility, ... [was] permissible under the equal protection clause."    Id., slip op. at 7-8.  Further, the Act was found constitutional under the due process clause.  Id., slip op. at 16.


3
As the dispositive issue recently has been decided authoritatively, we dispense with oral argument.


4
AFFIRMED.